DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                
 
Response to Amendment
In response to the Amendment filed on August 2, 2022, claims 6, 14 and 18 have been cancelled and claims 1-5, 7-13, 15-17, 19 and 20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Rewrite claims 8 and 16 as following:
--8. (Currently Amended)   The controller of claim 1, wherein execution of the instructions for updating the [configuration of the electronic display panel] value in the strain buffer causes the controller to:
output an indication signaling a degradation of the electronic display panel based on the history of strain.
--16. (Currently Amended)   The method of claim 9, wherein the updating of the [configuration] value in the strain buffer comprises:
outputting an indication signaling a degradation of the electronic display panel based on the history of strain.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Yipeng Li (applicant’s attorney) on August 2, 2022.

Claims 1-5, 7-13, 15-17, 19 and 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the controller for an electronic display panel (as per claims 1-5, 7 and 8) as a whole, specifically, processing circuitry; and a memory storing instructions that, when executed by the processing circuitry, causes the controller to: receive sensor signals from one or more piezoresistive sensors disposed in the electronic display panel; determine an amount of strain in the electronic display panel based on the received sensor signals; determine a bend angle of the electronic display panel based on the determined amount of strain; and update a value in a strain buffer based on the determined amount of strain, the strain buffer storing one or more values indicating a history of strain in the electronic display panel; or the display device (as per claims 17, 19 and 20) as a whole, specifically, receiving sensor signals from one or more piezoresistive sensors disposed in the electronic display panel; determining an amount of strain on the electronic display panel based on the received sensor signals; determining a bend angle of the electronic display panel based on the determined amount of strain; and updating a value in a strain buffer based on the determined amount of strain, the strain buffer storing one or more values indicating a history of strain in the electronic display panel; or the OLED touch panel (as per claims 11 and 12), specifically, an electronic display panel including a polycrystalline silicon (poly-Si) backplane disposed on a flexible substrate; one or more piezoresistive sensors disposed in the electronic display panel, each of the one or more piezoresistive sensors including one or more strain gauges formed on the poly-Si backplane; and a display controller coupled to the one or more piezoresistive sensors and configured to: receive sensor signals from the one or more piezoresistive sensors; determine an amount of strain in the electronic display panel based on the received sensor signals; determine a bend angle of the electronic display panel based on the determined amount of strain; and update a configuration of the electronic display panel based at least in part on the determined bend angle (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626